DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 9, 12-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the piston" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the piston chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the piston" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-15 are rejected by virtue of depending on claim 12.
Regarding claim 16, the phrase "in which is situated a proximal barrel" renders the claim indefinite because it is unclear. It is unclear that the second limitation “a proximal barrel” is the same as or different from the first limitation “a proximal barrel proximal of the distal barrel”.
Claims 17-20 are rejected by virtue of depending on claim 16.

Allowable Subject Matter
Claims 1-2, 4-8, 10-11 are allowed over the prior arts of records.
Claim(s) 3, 9, 12-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record(s) is/are Cohen et al. (US 5,306,272), Bednarek et al. (US 2006/0142694), Mickley (US 2003/0195467).
Regarding claim 1, the cited prior arts fail to disclose/teach among all the limitation or render obvious a catheter comprising an advancing mechanism mounted in the proximal barrel and comprising a threaded member, an adjustment member surrounding the threaded member, and a guided member between the threaded member and the adjustment member, the proximal end of the device being connected to the guided member, and the adjustment member being configured to guide the guided member to move in a space between the threaded member and the adjustment member to thereby advance and retract the device, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 1.
Regarding claim 12, the cited prior arts fail to disclose/teach among all the limitation or render obvious a catheter comprising an advancing mechanism mounted in the proximal barrel and having a threaded member having a threaded outer circumference defining a channel, an 
Regarding claim 16, the cited prior arts fail to disclose/teach among all the limitation or render obvious a catheter comprising a proximal barrel proximal of the distal barrel, in which is situated a threaded member, an adjustment member mounted on the threaded member and a guided member situated between the adjustment member and the threaded -21-1171393/BIOSENSE- BIO5159USCNT5 member; and a device connected to the guided member and extending distally from the guided 5member through the distal barrel of the control handle and the catheter body, the adjustment member being configured for rotation relative to the threaded member to move the guided member in a space between the threaded member and the adjustment member to thereby advance and retract the device, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG T ULSH/Examiner, Art Unit 3783